The opinion of the Court was delivered by
Gibson, C. J.
The conveyance of land is regulated by the law of the situs, and no foreign record is evidence of it. Either common law or statute proof must he made of it. What is the first ? The deed itself, and, unless possession be shown to have gone with it for thirty years, proof of execution by subscribing witnesses, or evidence of handwriting. If it is not produced, proof of previous existence, contents, and destruction or loss, by the oaths of witnesses able to swear to the facts. What is the second ?' The deed itself, with a proper acknowledgment of the grantor appended to it, or *172proof of execution by the subscribing witnesses; in either case, certified by an officer competent to take it; or else an exemplification of a proper record of it in the office of the proper county. All beside is moonshine. What was the evidence proposed ? The record of a proceeding on an insolvent’s petition, under a statute of Maryland, in Baltimore County Court, with an office copy of a conveyance of the insolvent’s property to trustees for the benefit of his creditors, recorded in the same Court. No exemplification of it from the records of Green county, in which the land lies, was produced, for the original was not recorded there. It is idle, then, to talk about the power of the magistrates in Maryland to take the acknowledgment; for it does not appear by any competent proof that there is, or ever has been, a conveyance to the trustees. The office copy from the land records of Baltimore county, would doubtless be evidence in Maryland by force of its law; but it is certainly not evidence here by the law of Pennsylvania. The question is ruled by the lex loci reí sitce; and trying it by that, the result is that the evidence was properly excluded.
Judgment affirmed.